Weslock v Asser (2015 NY Slip Op 03619)





Weslock v Asser


2015 NY Slip Op 03619


Decided on April 30, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 30, 2015

Acosta, J.P., Saxe, DeGrasse, Richter, JJ.


14985 313555/09

[*1] Kathleen Asser Weslock, Plaintiff-Respondent-Appellant,
vSolomon Asser, Defendant-Appellant-Respondent.


Wrobel Schatz & Fox LLP, New York (Philip R. Schatz of counsel), for appellant-respondent.
Lee Anav Chung White & Kim LLP, New York (Olivia S. Lee of counsel), for respondent-appellant.

Order, Supreme Court, New York County (Laura E. Drager, J.), entered September 23, 2014, which, to the extent appealed from as limited by the briefs, denied defendant husband's motion for 50% of plaintiff's relocation benefit, for 50% of the value of the parties' truck, and for counsel fees, and denied plaintiff wife's motion for an assessment of the parties' Pennsylvania property and for counsel fees, unanimously affirmed, without costs.
The parties' settlement agreement does not provide that defendant is entitled to 50% of the value of plaintiff's relocation benefit, and there is no basis for looking beyond the four corners of the agreement (see McCoy v Feinman , 99 NY2d 295, 302 [2002]).
Supreme Court properly awarded plaintiff sole ownership of the parties' truck, regardless of whether title to the truck was in both parties' names. The settlement agreement does not provide for any disposition of the parties' automobiles, the truck originally belonged to plaintiff's father, and defendant retained the parties' other four automobiles.
There is no basis for ordering an additional neutral appraisal of the parties' Pennsylvania property. In accordance with the settlement agreement, three brokers selected by the parties valued the property. There is no evidence that any of them was improperly influenced or given misinformation about the property. Thus, pursuant to the agreement, the buyout price should be determined by averaging those three valuations.
Neither party has prevailed in this proceeding to an extent that warrants an award of counsel fees under the settlement agreement (see generally  Domestic Relations Law § 237[a]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 30, 2015
CLERK